United states SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2016 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) INFORMATION TO BE INCLUDED IN Report Item 7 .0 1 Regulation FD Disclosure On August 4, 2016, Ethan Allen Interiors Inc. issued a press release commenting further on the Department of State Worldwide Residential Furniture Program. A copy of the press release is being furnished as Exhibit 99.1 hereto and hereby incorporated by reference. The information in this form 8-K, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “1934 Act”), nor shall it be deemed “incorporated by reference” into any filing under the Securities Act of 1933, as amended, or the 1934 Act, except as may be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Description Press release dated August 4, 2016furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: August 4, 2016 By: /s/ Corey Whitely Corey Whitely Executive Vice President, Administration, Chief Financial Officer and Treasurer 1
